Citation Nr: 0009640	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  91-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including manic depressive disorder (bipolar disorder).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1961.

In April 1996, the Board of Veterans' Appeals (Board) 
determined that the RO had not committed clear and 
unmistakable (CUE) with respect to a January 1980 decision 
which had denied entitlement to service connection for 
bipolar disorder, depressed type and entitlement to service 
connection for passive aggressive personality disorder.  The 
Board also determined that no new and material evidence had 
been submitted in order to reopen a claim of entitlement to 
service connection for bipolar disorder.

In February 1999, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's decision with 
respect to the issue of CUE.  The Court vacated the Board's 
decision that no new and material evidence had been submitted 
in order to reopen a claim of entitlement to service 
connection for bipolar disorder; the Court ruled, in effect, 
that the Board had committed error with respect to this 
holding inasmuch as the Board had held earlier, in 1993, that 
new and material evidence sufficient to reopen the claim had 
been submitted, that the issue was later decided by the 
Regional Office on the merits, and that the Board should not 
have revisited the issue in its 1996 decision.  

In April 1999, the veteran filed a Notice of Appeal (NOA) 
regarding the CUE issue with the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In June 
1999, the Court found the veteran's NOA sufficiently specific 
to exclude from appeal to the Federal Circuit that portion of 
the Court's decision which had remanded to the Board the 
claim to reopen the claim of entitlement to service 
connection for bipolar disorder.  The Court further found 
that the appealed claim had no effect on the remanded claim.  
Therefore, the Court determined that it had jurisdiction to 
issue its mandate respecting the unappealed portion of the 
judgment.  The Court directed the Board to determine whether 
the claim of entitlement to service connection for bipolar 
disorder was well grounded, and, if so, to secure a medical 
examination of the veteran, with the examiner directed to 
provide an opinion as to the etiology of the veteran's 
bipolar disorder.


FINDING OF FACT

No competent evidence between the in-service personality 
disorder and subsequent bipolar disorder has been submitted.


CONCLUSION OF LAW

The claim of entitlement to service connection for bipolar 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders noted 
at the time of the examination, acceptance, and enrollment, 
or where evidence or medical judgment is such as to warrant a 
finding that the injury or disease existed before acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (1999).  
The burden of showing that a disorder existed prior to 
service by clear and unmistakable evidence "is a formidable 
one."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  

Even if the disease at issue is diagnosed after the veteran's 
discharge, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, such as bipolar disorder, service connection 
may be presumed when that disability is shown to a degree of 
10 percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [§ 5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). "The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Further, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" is 
generally required.  Id. At 93.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In Caluza v. Brown, the Court held that for a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d. 604 
(Fed. Cir. 1996) (table).  For the purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  If a claim is not well 
grounded, VA has no duty to assist in the development of that 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy, 1 Vet. App. at 81.

The evidence of record consists of the veteran's service 
personnel records; his service medical records; VA medical 
records, dated from 1979 to 1994; medical records from the 
Missouri Department of Mental Health, dated from May to 
October 1986 and from July 1992 to April 1994; a copy of the 
veteran's file from the Social Security Administration, 
including the report of an April 1990 decision granting 
entitlement to Social Security Disability benefits; the 
transcript of the veteran's hearing held at the RO in 
November 1990; the transcript of the veteran's hearing held 
before the Board in October 1991; and numerous pages of 
medical text concerning the claimed psychiatric disability.

The veteran's service personnel records do not contain 
evidence of an acquired depressive or bipolar disorder.  They 
do show that the veteran was promoted and reduced in rank on 
several occasions throughout service; however, they do not 
show that any medical disability, including an acquired 
psychiatric disorder, was related to those reductions.

The service medical records show that in July 1961, the 
veteran suffered a nervous breakdown.  He punched a wall and 
sustained a fracture of the fifth right metacarpal.  
Following a neuropsychiatric evaluation in August 1961, the 
diagnosis was passive-aggressive personality disorder, 
manifested by reactions by passive measures, such as pouting, 
stubbornness, procrastination, inefficiency, and passive 
obstructionism.  The examiner found no disqualifying mental 
or physical defects sufficient to warrant disposition through 
medical channels.  The examiner also found that further 
neuropsychiatric evaluation and recommendation were not 
indicated.  The examiner noted that the final disposition of 
the case was administrative, and therefore, entirely a 
command decision.  

On the report of the veteran's August 1961 separation 
examination, it was noted that he had a 6 month history of 
insomnia, depression, and nervous trouble and the previous 
month, he had attempted suicide by slashing his wrists.  In 
September 1961, he was separated due to character and 
behavior disorders (Separation Program Number (SPN) 264).

The veteran's service medical records are completely negative 
for opinion or comment by any medical personnel that his 
psychiatric symptoms were related to bipolar disorder or part 
of other acquired psychiatric pathology.  Such a disorder was 
not clinically recorded until July 1979, when the veteran was 
hospitalized at the VA Medical Center (MC) in Columbia, 
Missouri.  Since that time, he has received extensive 
inpatient and outpatient treatment for alcohol dependence and 
for psychiatric disability, primarily diagnosed as bipolar 
disorder.

During his hearings on appeal, the veteran testified that 
when he entered service, he had been in sound condition and 
that his psychiatric symptoms developed in service.  He noted 
that during VA hospitalization in 1988, he had been educated 
as to the symptoms of bipolar disorder and stated that they 
were the same as those he experienced in service.  Thus, he 
concluded that his bipolar disorder had had its onset in 
service.  The veteran also testified that post-service 
problems associated with alcoholism masked his symptoms of 
depression until 1979.  He noted that between 1961 and 1979, 
he had held numerous jobs and that his longest job, which was 
in a packing plant, had lasted for 5 years.  He reported that 
due to excessive use of sick leave, he would have been fired 
during his first year but that he was protected by a union 
contract.  

The veteran's testimony notwithstanding, there is simply no 
medical evidence, that is evidence from competent medical 
authority, to support the assertion that alcoholism masked 
his psychiatric problems for many years after service or that 
his conduct and/or work habits beginning immediately after 
service and continuing for some time thereafter were 
manifestations of an acquired psychiatric disease finally 
diagnosed in 1979.  The Board makes no comment as to the 
credibility of the veteran's testimony concerning multiple 
jobs and employment status following service until 1978, 
since the veteran's current assertions may be presumed 
credible for the purposes of determining whether his claim is 
well grounded.  

During the hearing at the Board in November 1991, the 
veteran's representative stated that the "linkage" between 
the passive aggressive personality disorder diagnosed in 
service and the bipolar disorder identified in 1979 was noted 
in a report of VA hospitalization from November 1989 through 
January 1990 and a VA clinical record also dated in 1990.  
The hospital report indicated that the veteran's first 
hospitalization for a mental disorder was in service.  That 
was true; however, the mental disorder in question was a 
personality disorder, not bipolar disorder.  The VA medical 
record, dated in January 1990, states that the veteran was 
first diagnosed with bipolar disorder in service.  That is 
factually untrue.  Nowhere in the veteran's service medical 
records is there a diagnosis of bipolar disorder, and there 
is no medical evidence in the record indicating that a 
diagnosis in service was incorrect.  

As noted above, the initial psychiatric diagnosis, passive 
aggressive personality disorder, was made in service.  By 
their very nature, personality disorders are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior.  As such, they are not considered 
diseases for the purposes of compensation benefits.  
38 C.F.R. § 3.303(c) (1999).  Furthermore, as noted, no 
relationship between the in-service personality disorder and 
the bipolar disorder is shown by competent evidence.  Again, 
the Board notes that VA law and regulations proscribe service 
connection for the former even when present and manifested in 
service as it is not a disease or disability under VA law for 
which compensation benefits are payable.  See 38 C.F.R. 
§ 3.303(c).  

Although the veteran states that the inservice diagnosis was 
incorrect, he has offered no competent medical evidence to 
support that assertion.  The Board acknowledges that he is 
competent to testify as to the symptoms he experienced in 
service and those he experienced later; however, without 
more, such testimony is not sufficient to render the claim 
well grounded.  The veteran notes that since 1988, he has 
been educated as to the symptoms of bipolar disorder.  Yet 
despite that education, not one of the many health care 
providers, counselors, or social workers who have interviewed 
and/or treated him have reported that the diagnosis of 
passive aggressive personality disorder in service was wrong 
or that the symptoms in service were manifestations of a then 
existing bipolar disorder.  The veteran is a layman and does 
not have the special education and training to make medical 
diagnoses or render opinions on etiology of diseases.  
Therefore, his opinion is not sufficient to render his claim 
well grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Similarly, they are not qualified to extrapolate 
various symptoms from medical texts, interpret them, and 
render a diagnosis.  In this regard, it should be noted that 
the medical texts are general in nature and do not speak 
specifically to the veteran's case.  Moreover, for the Board 
to erect the veteran's testimony into a well-grounded claim, 
it would have to second guess the opinion of the physician in 
service, a physician who had first hand knowledge of the 
case.  In effect, the Board would have to question or replace 
that diagnosis with its own medical opinion, something which 
is beyond the purview of the Board's decisionmaking process.  
See, e.g., Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Something should be said about the evidence of record 
referable to the veteran's having had problems while growing 
up prior to service.  The service medical record dated in 
1961 and a consultation report from Vocational and 
Rehabilitation in 1979 document those problems.  Actually, 
the veteran's emotional problems and disruptive adolescence 
are not relevant for the matter under consideration now, that 
is, whether the veteran's current claim is well grounded?  
The report of VA hospitalization in 1979 related that the 
veteran was admitted to the hospital with a history of 
depressive disorder since adolescence.  The question arises 
whether this 1979 hospital report indicates that the veteran 
had a depressive disorder in service?  The Board points out 
that the notation of a depressive disorder since adolescence 
was by history and nowhere in the report was it even 
suggested that a diagnosis had been made prior to service, or 
that a depressive disorder was in fact present during 
service, or that even if present prior to service, it was 
manifested or aggravated during service.  The report does not 
explain where the writer (presumably a physician) obtained 
the "history".  More than likely it was derived from the 
history as related by the veteran, since there is no prior 
diagnosis of a depressive disorder.  
Therefore, the Board finds that the statement, without a 
factual predicate or further explanation, is insufficient, 
standing alone, to well ground the veteran's claim.  

In arriving at this decision, the Board notes that the 
veteran's representative contention of a conflict between the 
psychiatric diagnosis rendered in service and that rendered 
after service.  He maintains that an examination should be 
afforded the veteran in order to resolve that conflict.  He 
has not, however, presented any evidence that the diagnoses 
of personality disorder and bipolar disorder are, in fact, in 
conflict or that one can exist without the other.  He relies 
solely on his own opinion, which, for reasons stated 
previously, is not sufficient to well ground the veteran's 
claim and prompt further assistance in the development of his 
claim.

Accordingly, the Board holds that the veteran's claim is not 
well grounded and must be denied.

Finally, the Board notes the representative's recent 
statement (see additional argument, dated in November 1999) 
to the effect that VA has failed to properly inform the 
veteran of the evidence necessary to render the claim well 
grounded.  38 U.S.C.A. § 5103; see Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  A review of the record, however, 
shows that the veteran has been informed of the evidentiary 
requirements on many occasions.  Furthermore, this decision 
by the Board clearly lets him know what evidence he must 
obtain to well ground his claim, including multiple remands 
by the Court and by the Board.  Otherwise, neither he nor his 
representative has cited any outstanding evidence which could 
be used to support his claim.  



ORDER

The claim of entitlement to service connection for a bipolar 
or depressive disorder is denied.




			
	MICHAEL D. LYON 	JEFF MARTIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

